DETAILED ACTION

Withdrawal From Issue
	The allowance of 1/15/20 has been requested to be withdrawn from issue via the petition to withdraw from issue submitted with the request for continued examination filed 8/9/20. The office granted the petition to withdraw in a letter dated 8/11/2021. Accordingly, the previous allowance is withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the allowance dated 1/15/20.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/20 has been entered.  In addition, the request to correct inventorship to correct the name of “Zsolt Poole” to “Jacobe Lorenzi Poole” has been accepted and entered. In addition, the inventor oaths of Paul R. Ohodnicki and Jacob Lorenzi Poole has been accepted and entered. 

Allowable Subject Matter
Claims 3-7, 11, 13, 15, 26, 28 and 30-39 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “the probe tip functionalized with a coating that enhances a detection limit for rare earth elements” as recited in claim 26, in combination with all other limitations recited in claim 26.  For similar reasons, the combination of all limitations recited in independent claims 28 and 36 are also allowable. In addition, there was no other prior art reference that taught, disclosed or suggested these combination of features, nor is there any reason to modify or combine prior art references in the manner recited in the allowable and allowed claims absent the applicant's disclosure.  Claims 3-7, 11, 13, 15, 30-35 and 37-39 are allowed based on their dependency from an allowed claim. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667